Citation Nr: 1124515	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  03-26 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected pes cavus.

2. Entitlement to service connection for a right knee disability, to include as secondary to service-connected pes cavus.

3. Entitlement to service connection for a left knee disability, to include as secondary to service-connected pes cavus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2001 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was remanded in February 2007, May 2008, and November 2010 for additional development.  The RO has complied with the remand directives.


FINDINGS OF FACT

1.  The Veteran is not a credible historian.

2.  The preponderance of the evidence is against a finding that degenerative disc disease of the lumbar spine is due to service or is secondary to pes cavus.  

3.  The preponderance of the evidence is against a finding that a right knee disability is due to service or is secondary to pes cavus.  

3.  The preponderance of the evidence is against a finding that a left knee disability is due to service or is secondary to pes cavus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

3.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  A VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the United States Court of Appeals for the Federal Circuit held that the VCAA notice must be provided prior to the initial decision or prior to readjudication, and such duty to notify cannot be satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  The timing requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), applies equally to all five elements of a service connection claim.  Id.

The Board finds that VA's duties under the VCAA and the implementing regulations have been fulfilled with respect to the claims currently on appeal.  The Board notes that the Veteran's claim was filed prior to the passage of the VCAA.  Thus, it was impossible for VA to have provided the Veteran with notice prior to the rating decision on appeal.  VA notified the Veteran in correspondence dated in December 2005 and March 2007 of the information and evidence needed to substantiate and complete a claim for direct and secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  It also informed the appellant of how disability evaluations and effective dates are assigned once service connection has been awarded.  The Veteran's claims were readjudicated after these notices, and thus there is no prejudice to the Veteran.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

As to VA's duty to assist, VA has obtained VA treatment records, private medical records, and provided the Veteran with hearings before the RO.  The Veteran has submitted private medical records.  VA provided the Veteran with several VA examinations.  The Board had remanded these claims in February 2007, May 2008, and again in November 2010 for additional development and adjudicative action.  Specifically, the Board was seeking medical opinions, which addressed both direct and secondary service connection in connection with the issues on appeal.  The Board concludes that VA has substantially fulfilled the requirements of the Board's three remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In May 2011, the Veteran submitted additional evidence along with a waiver of initial consideration of that evidence by the RO.  (A supplemental statement of the case had been issued in March 2011.)  Thus, the Board may consider this evidence in the first instance.  

Also, in May 2011, the Board received a letter from the Veteran, which he had sent to the Appeals Management Center in April 2011.  It appears that the Veteran moved from Montana to Nevada in November 2010.  The March 2011 supplemental statement of the case was sent to the address in Montana and gave the Veteran 30 days to respond.  It was forwarded to the Veteran's new address, since the Veteran stated he had received it.  In the letter, the Veteran requested an additional 30 to 45 days to submit additional evidence and discuss this case with his representative.  The Board will deny the Veteran's request.  It was up to the Veteran to keep VA abreast of his new address.  He moved in November 2010, and the first time he officially informed VA of his new address was in May 2011-six months later.  In the normal course of events, it is the burden of the Veteran to keep VA abreast of his whereabouts.  Thus, the Board finds that the Veteran has not provided good cause for his request for an extension.  These claims have been on appeal for approximately 10 years.  The Veteran has had plenty of time to provide evidence and argument over the years.  A letter responding to the Veteran's April 2011 request will be sent separately from this decision.

II.  Credibility Determination

The Board will first make a credibility determination, since whether the Board finds the Veteran credible affects all the issues on appeal.  The Board has read through the claims file and concludes that the Veteran is not a credible historian, and thus his statements will be accorded little, if any, probative value.  The Board will explain its reasons for making this determination.

Over the years, the Veteran has provided inconsistent statements.  For example, at the time of the Veteran's pre-induction examination, he checked "yes" to ever having or having then "foot trouble."  See December 1965 Report of Medical History at Item # 20.  The Veteran attested to the truth of such statement.  See id. at statement above signature line.  The examiner wrote the Veteran "has flat feet."  Id. at Item # 40.  While the Veteran was seeking service connection for a bilateral foot disability, he testified under oath at a March 1986 RO hearing that he did not have any problems with his feet prior to entering service.  See Transcript on page 1.  He stated, "Nobody ever said a word to me that I had any problem with my feet."  Id.  The Board finds that the Veteran's 1986 testimony directly contradicts what he reported before he entered service.  The Board finds that the statement the Veteran made in December 1965 was the truth, as there was no reason for the Veteran to state he had problems with his feet if he had no problems with his feet.  Additionally, the statement was made contemporaneously with the period of time before the Veteran entered service, which statements tend to be credible.  The Veteran's subsequent statements of no foot problems prior to service are rejected and found to be false.  These inconsistent statements made by the Veteran under oath, after having attested to the truth of the opposite medical history more than 20 years prior, damages the Veteran's credibility.

The Board is aware that the Veteran attempted to explain the discrepancy at a January 1990 RO hearing by alleging that he and his brother were drafted at the same time and were undergoing preinduction examinations at the same time.  The implication was that the examiner stating the Veteran having "pes planus" on the entrance examination may have been talking about the Veteran's brother.  However, the Board still finds as fact that the Veteran reported having foot trouble prior to entering service, as the Report of Medical History is signed by the Veteran-not his brother, not anyone else.  Thus, the Board has no reason to believe that there was some mix-up with his and his brother's paperwork.  Again, the Veteran provided false facts while testifying under oath.  The fact that the Veteran can provide false facts while swearing under oath that such facts are true has significantly damaged his credibility.

Another inconsistent made by the Veteran relates to his knees.  At a November 1994 VA examination, the Veteran reported that he started having knee problems while he was still in service.  He described having pain and swelling of both knees and had seen a civilian doctor and had an arthroscopy of the right knee in 1983 and of the left knee in 1980.  The implication made by the Veteran was that he began having knee problems in service, which problems continued and caused him to have to undergo arthroscopies in the 1980s on both knees.  The problem with such facts is that they are inaccurate and not true.  First, in the May 1968 Report of Medical History completed by the Veteran at that time (the Veteran separated from service in July 1968), he checked "No" to ever having or having then "'trick' or locked knee."  See Item # 20.  The Veteran attested to the truth of this statement.  See Warning above signature.  It would be one thing if the Veteran had checked "No" to all of the questions asked regarding medical issues, as he could argue that he did not read through the questions and automatically checked, "No."  However, the Veteran checked yes to multiple issues, and the examiner wrote down 13 entries related to the Veteran's responses of "Yes" under Item # 20.  The Board finds that had the Veteran had knee problems during service, he would have reported that fact in the Report of Medical History.  Further supporting this conclusion is an August 1968 Medical History Questionnaire, which the Veteran completed in connection with obtaining a job.  There, he was asked if he ever had an injury to or pain in his knees, and the Veteran wrote, "No."  The Veteran was discharged from service in July 1968, and 10 days later, the Veteran was still denying any injury or pain in his knees.  Thus, the Board concludes that the Veteran's November 1994 allegation of in-service knee problems is false.  As a result, his allegation is rejected.  

On top of this false reporting, the Veteran implied that he had to undergo knee surgery because of knee injuries/disabilities he incurred in service.  However, a November 1983 private medical record shows the Veteran sustained an injury to his left knee in February 1983 while he was at work.  The examiner described the injury as the Veteran's left foot getting caught on a cable near a Xerox machine and falling on the floor and twisting his knee.  The Veteran neglected to share with the November 1994 VA examiner that he had sustained a left knee post-service injury in February 1983, which medical history would have been entirely relevant, since he underwent the left knee surgery soon after the February 1983 injury, which appears to be the real cause of the left knee surgery.  Rather, the Veteran wanted to give the impression that his knee problems were solely related to service, which the Board finds is false.  This further damages the Veteran's credibility.  

Also, it must be noted that at the March 1986 RO hearing, the Veteran stated he had been injured at work and subsequently did administrative work.  One of the hearing officers asked the Veteran, "[Y]ou've indicated some additional injuries relative to work, I believe, is that right?"  (Italics added.)  The Veteran responded yes.  The hearing officer followed up with, "I can't help but notice that you're using a cane today.  Is that for the injuries, other injuries?"  The Veteran responded yes.  The hearing officer asked the Veteran what kind of injuries those involved, and the Veteran responded, "I have both knee problems and also back problems, both my legs have been surgically - I've been cut into quite a bit with both my knees."  See Transcript on page 6.  Thus, back in 1986, the Veteran clearly attributed bilateral knee and low back problems to a post-related incident(s).  Thus, the statements the Veteran made under oath in 1986 are inconsistent with the statements the Veteran made to the VA examiner in November 1994.  This further damages the Veteran's credibility.

The Veteran was discharged from service in July 1968.  Of record is an employment physical, wherein the Veteran provided a medical history.  Even at this time, the Veteran was reporting inconsistent statements.  For example, a February 1968 Medical Report of Duty Status (a service treatment record) shows a diagnosis of low back strain.  The examiner determined the Veteran was not fit for duty for five days.  In the May 1968 Report of Medical History, the Veteran checked yes to ever having or having then back trouble.  The examiner noted the Veteran had occasional low back pain mostly noted after extensive exercise but relieved by rest.  However, in a July 1968 Medical Questionnaire (dated the day following the Veteran's discharge from service), when asked if he "ever had anything wrong with [his] back," the Veteran wrote, "No."  In the August 1968 Medical History Questionnaire, when asked if he ever had an injury to his back or any "back trouble" which required the attention of a doctor or caused him to miss work, the Veteran wrote, "No."  The Board finds that such statements in July 1968 and August 1968 are inconsistent with what is shown and what the Veteran reported in service.

Finally, at a June 2005 RO hearing, the Veteran testified under oath that his back problems began in service and that over the years, his back had worsened, which worsening he had attributed to the service-connected pes cavus.  See Transcript on pages 3-5.  The problem with such testimony is that the Veteran neglected to report being in an automobile accident in 1970 and another one in November 2002, both of which involved low back injuries.  For example, in a March 1970 private medical record, Dr. Kellman stated that the Veteran was in an automobile accident in January 1970, wherein he sustained an injury to his neck and lower back and had been unable to work.  A December 2002 VA treatment record shows the examiner noted the Veteran had been in an "auto/motorcycle accident on 11/27[/02] and flew over the top of a car to the rear and struck his back directly on the back trunk.  He noted back pain almost immediately."  He stated the Veteran had a questionable fractured spinous process.  Such reports of history would have been entirely relevant at the June 2005 RO hearing.  The fact that the Veteran was not forthcoming regarding these two accidents, wherein he injured his low back both times (one soon after service and one decades later), is evidence of the Veteran's lack of credibility.  This is yet another inconsistent statement made by the Veteran.

For all the reasons described above, the Board concludes that the Veteran's word cannot be trusted and, as a result, it will be according essentially no probative value to his statements and testimony made throughout the appeal. 

III.  Analysis

The Veteran contends that his degenerative disc disease of the lumbar spine and his bilateral knee disorders were incurred in service or are secondary to, or alternatively aggravated by, the service-connected pes cavus.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303(d).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board has reviewed all the evidence in the Veteran's claims file to include his written contentions, VA medical records, the private medical records, and the Veteran's hearing testimony.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
The Veteran is service-connected for pes cavus.  He has claimed that either developed low back and bilateral knee disabilities during service or that the service-connected bilateral pes cavus caused or aggravated these disabilities.

A.  Low back disability

The Board concludes that the preponderance of the evidence is against a finding that a low back disability was either incurred in or aggravated by service or is related to the pes cavus.  As to direct service connection, while the service treatment records show that the Veteran was diagnosed with a lumbar strain and that he reported a history of low back pain near service separation, the Board finds that the preponderance of the evidence is against a finding that he developed a low back disability during service.  In the May 1968 Report of Medical Examination, the examiner found that the spine was normal.

Following service, the Veteran was in an automobile accident in 1970.  While the Veteran has alleged he has had chronic low back problems that had their onset in service, the Board accords his allegations no probative value due to the multiple inconsistent and untrue statements he has made over the years, which has caused the Board to conclude he is not a credible historian.  In order to attribute the low back disability to service, one has to rely, at least in part, on the statements from the Veteran.  The Board will not rely on the Veteran's statements due the multiple inconsistent ones he has made over the years.  

As to secondary service connection, there is both positive and negative evidence of a relationship between the low back disability and the service-connected pes cavus.  A January 2000 private medical record shows that that examiner stated the low back was aggravated by the service-connected foot disorder.  A February 2003 VA examination report shows the examiner stated that low back disability was not due to the service-connected foot disorder.  Neither examiner provided a rationale for their opinions, and thus the Board accords these two opposing opinions no probative value.

In a May 2010 VA examination report, with an addendum in December 2010, a VA examiner stated that there was no accepted medical literature that causally related pes cavus to degenerative disc disease of the lumbar spine.  In the December 2010 addendum, he added that based upon the medical literature, there was no evidence that the Veteran's current low back disability was caused or aggravated by either his military service or the service-connected pes cavus.  The Board accords the May 2010 and December 2010 medical opinion by the VA examiner high probative value, as he had an opportunity to review the evidence of record and provided a rationale for his opinion.

Following these medical opinions, the Veteran submitted an article from the Internet that stated that high arches "can contribute to painful symptoms in the feet, knees, back and hips."  The Board does not find that this article outweighs the May and December 2010 medical opinion from the VA examiner for several reasons.  First, the article is general, and it states that the high arches in the feet "can contribute to painful problems" in the back.  (Italics added.)  That does not mean that it will cause problems to the low back.  The 2010 VA examiner had an opportunity to review the specific facts in this case and determined that there was no relationship between the two disabilities.  Additionally, the article does not state that it can cause a "disability" of the back but rather pain in that area.  The VA examiner made a specific finding that the Veteran's pes cavus did not cause or aggravate the degenerative disc disease-a disease process.  Thus, while the service-connected feet could cause pain in the low back-there is no competent and credible evidence that it has caused a disability involving the back.  Lastly, the Board is not confident that the article submitted constitutes medical literature as contemplated by the VA examiner.

B.  Bilateral knee disability

The Board concludes that the preponderance of the evidence is against a finding that a bilateral knee disability was either incurred in or aggravated by service or is related to the pes cavus.  As to direct service connection, the service treatment records are positive for the Veteran specifically denying any history of knee problems during service.  When the Veteran completed a medical history questionnaire within 10 days following service discharge, he again denied any knee problems.  The Board is willing to accord such statements high probative value, as they are statements against interest in connection with the Veteran's claim for direct service connected, which statements tend to be reliable.  Cf. generally Federal Rule of Evidence 804(b)(3); see also Del Rosario v. Peake, 22 Vet. App. 399, 408 (2009) ("[T]he logic of Rule 804(b)(3) of the Federal Rules of Evidence governing statements against interest appears to weigh in favor of the Board's reliance on such statements.").  Thus, any subsequent allegation by the Veteran of in-service knee injury or injuries is entirely rejected.

In an April 2008 letter from Dr. Sugar, he stated that the Veteran had developed bilateral knee problems due to the alignment of his foot and his cavus foot.  He stated, the Veteran had been "subsequently putting extra stress to straighten out his knees, which caused his knees to become more symptomatic, in particular during his military service."  Thus, it appears Dr. Sugar is stating that the bilateral foot disorder caused or aggravated the bilateral knee disability while the Veteran was still in service.  The only way Dr. Sugar can allege knee problems during the Veteran's service is based upon statements provided by the Veteran, which statements regarding inservice knee injuries or pain are rejected.  Thus, Dr. Sugar's medical opinion is rejected because it is based on an inaccurate factual basis.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to accept medical opinions based on history supplied by veteran, where history is unsupported or based on inaccurate factual premises); see also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).   

As to secondary service connection, there is negative evidence of a relationship between the low back disability and the service-connected pes cavus.  There is also some evidence that could be construed as positive evidence of a nexus between the knees and the bilateral foot disorder.  As stated above, the Board accords no probative value to the January 2000 private medical record and the February 2003 VA examination report for the same reason described above-neither examiner provided a rationale for their opinions.

To the extent that the Veteran would allege that Dr. Sugar's medical opinion regarding the alignment of the foot impacting the Veteran's bilateral knee possibly following service, the Board finds that the March and December 2010 VA medical opinions outweigh Dr. Sugar's opinion.  What it really boils down to is that Dr. Sugar's opinion was sought out by the Veteran in connection with his claim for service connection for a bilateral knee disability.  Dr. Sugar's opinion has to be based, at least in part, on statements from the Veteran regarding his knee pain.  Because the Board has concluded the Veteran is not a credible historian, it will not accord any probative value to Dr. Sugar's medical opinion.

In a May 2010 VA examination report, with an addendum in December 2010, a VA examiner stated that there was no accepted medical literature that causally related pes cavus to degenerative joint disease of the bilateral knee.  In the December 2010 addendum, he added that based upon the medical literature, there was no evidence that the Veteran's current bilateral knee disability was caused or aggravated by either his military service or the service-connected pes cavus.  The Board accords the May 2010 and December 2010 medical opinion by the VA examiner high probative value, as the examiner had an opportunity to review the evidence of record and provided a rationale for his opinion.

Following these medical opinions, the Veteran submitted an article from the Internet that stated that high arches "can contribute to painful symptoms in the feet, knees, back and hips."  The Board does not find that this article outweighs the May and December 2010 medical opinion from the VA examiner for several reasons.  First, the article is general, and it states that the high arches in the feet "can contribute to painful problems" in the knees.  (Italics added.)  That does not mean that it will cause problems to the knees.  The 2010 VA examiner had an opportunity to review the specific facts in this case and determined that there was no relationship between the knees and the service-connected feet.  Additionally, the article does not state that it can cause a "disability" of the knees but rather pain in that area.  The VA examiner made a specific finding that the Veteran's pes cavus did not cause or aggravate the degenerative joint disease-a disease process.  Thus, while his feet could cause pain in the knees-there is no competent and credible evidence that it has caused a disability involving the knees.  Lastly, the Board is not confident that the article submitted constitutes medical literature as contemplated by the VA examiner.

C.  Conclusion

To the extent that the Veteran has claimed that his service-connected bilateral foot disorder caused or aggravated the degenerative disc disease of the lumbar spine and degenerative joint disease of the bilateral knee, the Board finds that such statements are not competent or credible.  While the Veteran is competent to report that he developed pain in the low back and bilateral knee, which he thinks is associated with the service-connected bilateral foot disorder, the Board accords such statements no probative value.  The Board does not have faith in the Veteran's statements for all the reasons laid out above.  Thus, his statements are deemed not credible and cannot establish a relationship between the low back and bilateral knee disabilities and the service-connected bilateral pes cavus.

For the above reasons, the Board concludes that the preponderance of the evidence is against the claims of entitlement to service connection for a low back disability and a bilateral knee disability, to include on a direct and secondary basis.  As a result, the benefit-of-the-doubt doctrine is not applicable, and service connection cannot be granted.  38 U.S.C.A. § 5107(b).  Accordingly, the claims are denied.


ORDER

Service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, is denied.

Service connection for a right knee disorder, to include degenerative joint disease, is denied.

Service connection for a left knee disorder, to include degenerative joint disease, is denied.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


